#,~•''      _f< "l',              .' ,
                                                                                                                                                                10 Ii
         AO 145B (Rev. 02/08/201:9) JudglTlent in a Criminal Petty Case (Modified)                                                                 Page 1 ofl


                                                                                     '                                                                              l
                                                UNITED STATES DISTRICT COURT                                                                                        I!
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                                V.

                                    David Melo 0 Lopez                                     Case Number: 3:19-mj-22418

                                                                                          Daniel Casillas
                                                                                          Defendant's Attorney


         REGISTRATION NO. 85827298

         THE DEFENDANT:
          lZl pleaded guilty to count(s) 1 of Complaint
                                                     -------=----------------------~---
          •       was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                     Nature of Offense                                                               Count Number(s)
         8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

           D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term           :'.7
                                          JG"TIME SERVED                                 • ________ days
           lZl Assessment: $10 WAIVED lZl Fine: WAIVED
            lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         '-:~e defendant's possession at the time of arrest upon their deportation or regiqval. A,J.e(· ...
           JB'  cl 9.\1rt recOmJlil<,J'.\dsc(\efeni,lant
                  Cl/          cJ- d- •i \ ~ \  1
                                                                                                            °
                                                         be deported/removed with relative, [)J/().1 ia O r D             charged in case
                                                                                                l. o ~ e'r:. & .At-u: 1,/d~Cf',I. M.1.lo -Lope "b-
           ~l'=--'L+--:;).-}.::J_.-L{-.,,_----=~
                IT IS O EKED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, June 14, 2019
                                                                                         Date of Imposition of Sentence


          Received ~
                   /~ ,.,
                     --4-------
                         DUSM
                                 >~#~




                                  J
                                                                                          ~~~
                                                                                         HONORABLE ROBERT A. MCQUAID
                                                                                         UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                          3:19-mj-22418
